Honorable Albert E. Searcy         Opinion NO. c-596
County Attorney
Klmble County                     Re: The disposition of
Junction, Texas                   fines and Court costs
                                  for arrests and convlct-
                                  ions in County Courts
                                  by game wardens under
                                  Article 1377b, Vernon's
                                  Penal Code.
Dear Mr. Searcy:
      You have reoentlg requested an opinion of this office
regarding the dlspoaltlon of finea and costa of court in
County Courts under Article 1377b, Vernon's Penal Code. You
have particularly inquired about the disposition to be made
when the arrest has been made by a game warden. You have
stated that, in your opinion, when the arrest has been made
by a game warden, that.he should be paid a $2.00 arrest fee
which would be paid a8 a part of the cost assessed incident
to any~fine paid and that such fee should then be remitted
by him to the Parks and Wildlife Department. You etate
further that lOO$ of the fine should be remitted to the
County and all other cost8 should be paid to the Officers'
Salary Fund of the County.
      You further state in your request that you raised the
question because of the fact that under the provisions of
Article 1377, Vernon's Penal Code, and Attorney Qeneral's
Opinion No. V-1022, which in part interpreted Article 1377,
the Game and Fish Department (presently the Parks and Wild-
life Department) was due 100% of fines assessed under similar
conditions presently expressed in Article 1377b. Likewise,
you assumed the $2.00 arrest fee to be payable to the game
warden who made the arrest and that he should remit same to
the Parke and WlldSife.Department.
      Article 1377 was repealed in 1959 by what la now
Article 1377b. The pertinent provision of Article 1377, V.
P.C., involved in the question you present was the last para-
graph of Section 2. This paragraph reads:

                              -2880-
Honorable Albert E. Searcy, page 2 (c-596)




          "Provided that all fines colleoted under
      provlalons of this Act aaseased on the ar-
      rest of any state game warden shall be paid
      Into the epeolal game fund of the State of
      Texas."
      When Article 1377, V.P.C., was repealed and the of-
fense In general re-enacted as Article 1377b, V.P.C., the
aforequoted proviao wa8 deleted from the SUbSequent      Act. Sec-
tion 4 of Article 1377b still provides that violators there-
under will be subject to arrest by any game warden. However,
no provision le.made for paying fines assessed      under the Act
to the special game fund of the State of Texas If arrests
are made by game wardena.
      Now, under the provisions of Article 53.01, Code of
Criminal Procedure, 1966, the sheriff or other peace officer
performing the eervicee of the sheriff in misdemeanor case8
are allowed a fee of $3.00 for making an arrest with or wlth-
out warrant. Article 905> Vernon'8 Penal Code,,provides that
game wardens shall have the same authority as sheriffs and
other peace officer8 when making arrests and serving process
concerning various game law violationa. Article 53.02, Code
of Criminal Procedure, 1966, provides that constablea, mar-
ahals or other peaoe officers who execute process and per-
form services for justicea In criminal action shall receive
the same fee a8 allowed the sheriff for the same aervlces.
      Article 944 through Article 951, Code of    Criminal
Prooedure, 1925, were not repealed by the Code    of Criminal
Procedure 1966. Article 54.02, Section l(b),      new Code.
Article $49, Code of Criminal Procedure, 1925,    reade:
          "Money collected by an officer upon
      recognlzancee, bail bonds and other obli-
      gations recovered upon in the name of the
      State under any provisiona of this Code,
      and all fines, forfeiturea, judgments and
      jury fees, collected under any provision
      of this Code, shall forthwith be paid over
      by the officers collecting the same to the
      county treasurer of the proper county, after
      first deducting therefrom the legal ~feesand
      commissions for collecting the same."
      Article 2898, Vernon's Civil Statutes, reads:
Honorable Albert E. Searcy, page 3 (C-596)


            "The fiscal year, within the meaning of
         this Act, shall begin on January 1st of each
         year; and each district, county and precinct
         officer shall file his report and make final
         settlement required In this Act not later
         than February 1st of eaoh year; provided,
         however, that officers receiving an annual
         salary as compensation for their services
         shall, by the close of each month, pay Into
         the Officers' Salary Fund or funds, all fees
         commissions and compensation collected by
         him during said month. Whenever such of-
         ficer serves for a fractional part of the
         fiscal year, he shall nevertheless file his
         report and make final settlement for such'
         part of the year aa he serves and shall be
         entitled to such proportionate part of his
         compensation as the time for his service
         bears to the entire year."
         In view of the Articles heretofoae mentioned and
quoted, we inform you that It is our opinion that where a
game warden has arrested the offender under Article 1377b
and the offender Is oonvicted In the county court, the
arresting warden is entitled to an arrest fee of $3.00
which fee, when collected, should be remitted by him to
the Parks and Wildlife Department of the State of Texas.    L
Said fee should be taxed against the convicted defendant.
We are further of the opinion that the fine Imposed by
the county court should be remitted one hundred percent
(100s) to the county treasurer, after deducting there-
from all other legal fees and commissions for oollecting'~'
same. These other legal fees and commissions should be
paid Into the Officers' Salary Fund of the county.


         In the event a game warden arrests a vlolat-
      or of the provisions of Article 1377b, upon con-
      viction of the violator in the county court the
      arresting game warden Is entitled to an arrest
      fee of $3.00 to be remitted by him to the Parks
      and Wildlife Department.
         One hundred percent (lOO$) Of the fine aso
      sessed by the county court against the viola-
      tor upon his conviction and the trial fees taxed
      against him shall be remitted to the county
      treasurer for deposit Into the Officers' Salary
      Fund of the county.
Honorable Albert E. Searoy, page 4 (C-596)


                                        Yours very truly,
                                        WAGGONER CARR
                                        Attorney General of Texas




JMR/br:aa
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Harry ctee,Jr.
Ralph Rash
Lonny Zwlener
Pat Bailey
APPROVED FOR THE ATTOIWEP ffENERAL
BY: T.B. Wright




                               -2883-